Citation Nr: 0827692	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-21 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a cervical 
disorder.

3.  Entitlement to service connection for a lumbar disorder.  

4.  Entitlement to service connection for retained metal in 
the left knee.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right ankle injury residuals.

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
unspecified right foot disorder (history of plantar warts).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
November 1977, and from February 1979 to July 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


FINDINGS OF FACT

1.  The veteran does not have a bilateral hearing loss for VA 
compensation purposes that is attributable to his military 
service.

2.  The veteran is not shown to have a cervical disorder that 
is due to any event or incident of his service, and cervical 
arthritis was not manifested to a compensable degree in the 
first year following his separation from active duty.


3.  It is not shown that the veteran currently has a lumbar 
disorder.

4.  The veteran is not shown to have a disorder manifested by 
retained metal in the left knee due to any event or incident 
of his service, and left knee arthritis was not manifested to 
a compensable degree in the first year following his 
separation from active duty.

5.  Service connection for right ankle injury residuals was 
last finally denied in an April 1998 rating decision 
essentially because the service medical records showed no 
right ankle-related treatment or diagnosis.  Notice of this 
decision was issued in April 1998; but a timely appeal was 
not perfected.

6.  The evidence added to the record since the April 1998 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for right ankle injury residuals, and does not 
raise a reasonable possibility of substantiating the claim.

7.  Service connection for an unspecified right foot disorder 
(history of plantar warts) was last finally denied in an 
April 1998 rating decision essentially because though the 
service medical records show that the veteran was treated for 
plantar warts on his right foot, no permanent residual or 
chronic right foot plantar wart disorder was present.  Notice 
of this decision was issued in April 1998; but a timely 
appeal was not perfected.

8.  The evidence added to the record since the April 1998 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for entitlement to service 
connection for unspecified right foot disorder (history of 
plantar warts), and does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during the veteran's active duty service, and a sensorineural 
hearing loss may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2007).

2.  A cervical disorder was not incurred or aggravated by 
active service, and cervical arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309.

3.  A lumbar disorder was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  

4.  A disorder manifested by metal in the left knee was not 
incurred or aggravated during active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.

5.  The April 1998 RO decision denying entitlement to service 
connection for right ankle injury residuals is final.  38 
U.S.C.A. § 7105 (West 2002).

6.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle injury.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

7.  The April 1998 RO decision denying entitlement to service 
connection for an unspecified right foot disorder (history of 
plantar warts) is final.  38 U.S.C.A. § 7105.

8.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for an 
unspecified right foot disorder (history of plantar warts).  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A.

Notice letters dated in March and July 2005, and a May 2006 
statement of the case essentially satisfied the above cited 
criteria.  The veteran was notified of the pertinent version 
of 38 C.F.R. § 3.156 in the statement of the case.  The 
veteran was provided notice which complied with the decision 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in a March 
2006 letter.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the legislative intent of 38 U.S.C.A. § 5103 is to provide 
claimants a meaningful opportunity to participate in the 
adjudication of claims.  Hence, in a claim to reopen it is 
vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the prior final rating decision.

Here, the veteran was provided proper notice of the need to 
submit new and material evidence in the March 2005 letter, 
and was also essentially provided, as part of the same, 
notice of the appropriate legal definition of new and 
material evidence.  The appellant has essentially been 
provided pertinent notice under 38 U.S.C.A. § 5103 concerning 
what evidence is necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  In this case, the 
RO looked at the bases for the pertinent denials in a prior 
decision, and informed the veteran of the bases for the prior 
denial of his claims.  Accordingly, further development is 
not required.

The content of the notice provided to the appellant complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Further, because there is 
not a scintilla of evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case any such failure is not prejudicial.  
While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide these appealed 
matters.

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claims, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the above-cited notice 
correspondence fully complied with the requirements of 38 
U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Therefore, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.

Factual Background

The veteran's service medical records include the report of 
examination for Army enlistment dated in April 1974 shows 
essentially normal clinical findings.  A report of 
examination dated in January 1979 for Army enlistment shows 
that clinical findings were essentially negative.  

A September 1979 health record includes low back pain 
complaints.  A muscle strain was diagnosed.  A March 1982 X-
ray examination report shows that the veteran was examined 
following complaints of a left ankle sprain while playing 
basketball.  No abnormalities were found.  An April 1983 X-
ray report shows a pin-head sized metallic foreign body in 
the soft tissue of the lower tibia medially.  A May 1983 
health record notes a history of right foot plantar warts and 
calluses; right foot callus was diagnosed.  A June 1983 
screening note for acute medical care shows complaints of low 
back pain for one day.  Low back pain without complication 
was diagnosed.  The veteran was placed on a two-day profile.  
Another June 1983 screening note shows treatment for a 
plantar wart on the right foot.  No infection or complication 
was reported.  A June 1983 Chapter 9 examination report made 
no mention of any currently claimed disorders.  A right foot 
callus was documented.  The appellant was qualified for 
separation.  Hearing loss was not diagnosed during the 
veteran's military service.  

The report of a February 1998 VA orthopedic examination shows 
that the veteran gave a history of multiple in-service right 
ankle sprains.  A diagnosis of right ankle pain after 
multiple sprains was provided.  The examiner commented that 
all ligaments appeared intact, and no instability was 
evident.  Internal ankle derangement was also not shown.  X-
ray examination did show the presence of right ankle 
degenerative change.  

An April 1998 rating decision denied entitlement to service 
connection for right ankle injury residuals and for an 
"unspecified right foot condition (plantar wart, history 
of)."  The decision regarding the right ankle was based on a 
finding that no right ankle problems were noted during the 
veteran's service.  As to the denial of the right foot claim, 
the RO found that although in-service treatment for plantar 
warts on the right foot was demonstrated no permanent 
residual or chronic disability was presently shown.  Notice 
was provided in April 1998, however, the veteran did not 
perfect an appeal.

A November 1998 private X-ray report shows findings 
reflective of multi-level degenerative arthropathy of the 
cervical spine.  

A May 1999 private X-ray report includes a diagnosis of 
cervical spine degenerative disc disease with associated 
spondylosis.  

The veteran presented his claim to reopen these two issues 
(right ankle and right foot) in January 2005.  See VA Form 
21-4138.  

Medical records from Moncrief Army Community Hospital include 
the report of a June 1999 X-ray examination when cervical 
degenerative arthritis was diagnosed.  No acute fracture was 
shown.  A February 2005 left knee X-ray report shows what 
appeared to be a single surgical clip or metallic foreign 
body in the region of the infrapatella tendon on the right.  
No acute left knee abnormality was shown.  A March 2005 
treatment record reveals left knee treatment.  This is shown 
to be related to an injury incurred in a work-related 
accident.  April 2005 MRI (magnetic resonance imaging) 
findings showed some left knee mild degenerative changes.  
May 2005 medical findings shows normal left knee range of 
motion, with pain.  MRI testing revealed a small metallic 
fragment, noted to be present for 20 years after an injury.  
A June 2005 record shows that after examination of the 
veteran's left knee, no acute abnormality was observed.  

A June 2004 private medical report shows that several 
surgical procedures to treat the veteran's cervical spine 
were undertaken.  A July 2004 private neurologic examination 
report shows that right cervical radiculopathy was diagnosed.  
Later in July and August 2004 the veteran underwent 
additional cervical spine surgery.  

A September 2004 private chart note from the neurologic 
associates who treated the veteran earlier in 2004, shows 
that the veteran had degenerative cervical spondylosis as a 
result of mechanical wear and tear.  It was noted that the 
veteran was not symptomatic until an on-the-job event 
(injury) that occurred in 1999 followed by a subsequent on-
the-job event.  

The RO found in September 2005 that new and material evidence 
had not been supplied to warrant the reopening of the service 
connection claims for right ankle injury residuals and for an 
unspecified right foot condition (history of plantar wart).  
The veteran thereafter perfected appeals to both claims.  

An undated private chiropractic letter indicates that the 
veteran was seen following his involvement in an April 2007 
motor vehicle accident.  X-rays revealed a grossly 
degenerated neck and evidence of previous trauma and 
corrective surgeries.  A history of a January 1975 motor 
vehicle accident was also cited.  The veteran informed the 
chiropractor that he was treated following this accident at 
an Army hospital.  The veteran added that he did not receive 
any therapy or proper treatment for the injuries he sustained 
in his accident.  The chiropractor essentially opined that 
the probability was high that the veteran's current cervical 
spine condition [multi-level disc space narrowing and 
oesteophyte formation indicative of degenerative process of 
long standing origins] was the result of years of 
degeneration starting from the initial accident.  


At a January 2008 Board video conference hearing the veteran 
testified that he had injured his cervical and lumbar spines 
as a result of a 1975 in-service automobile injury.  See 
pages nine and 15 of hearing transcript (transcript).  He 
added he was treated for cervical spine problems, but not for 
lumbar problems, in service.  See pages 8 and 15 of 
transcript.  He added he first sought treatment for his 
cervical spine five years following his service separation.  
See page 10 of transcript.  Regarding his claimed bilateral 
hearing loss, the veteran admitted that he was never treated 
for hearing problems while in the military (see page 6 of 
transcript), but that his currently claimed hearing loss was 
due to in-service noise exposure (see page 4 of transcript).  
He also mentioned that he wore hearing protection in his 
post-service occupation as a fireman.  See page 7 of 
transcript.  The veteran also testified that he got metal in 
his left knee while playing war games, but that he did not 
seek treatment at that time.  See page 18 of transcript.  He 
mentioned that X-rays confirming this piece of metal were 
first taken when he was a civilian.  See page 19 of 
transcript.  The veteran further testified that he injured 
his right ankle playing football, and as a result of in-
service road marches.  See page 21 of transcript.  The Board 
also notes that on his June 2006 VA Form 9, he commented that 
he went on sick call several times for left ankle strain, and 
not for his right ankle.  Finally, he informed the 
undersigned that he was treated in service for right foot 
plantar warts.  See page 23 of transcript.  As part of his 
June 2006 VA Form 9 the veteran indicated that his plantar 
warts had not stopped hurting him since service separation.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities including arthritis may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As pertinent to this case, the law provides that new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence.  The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  In addition, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Finally, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

Analysis

Bilateral Hearing Loss

The veteran contends that he has a hearing loss disorder due 
essentially to his military service.

In this case, the service medical records concerning the 
veteran's service do not reveal any evidence of hearing loss.  
Further, post-service medical records on file, while numerous 
in quantity, do not include audiology test results which show 
hearing loss as defined in 38 C.F.R. § 3.385.

In the absence of competent evidence of a present disability, 
there is no valid claim of entitlement to service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The claim is denied.

Cervical Spine Disorder

Regarding the veteran's claim of entitlement to service 
connection for a cervical disorder, after a review of the 
evidence, the Board concludes that the preponderance of the 
evidence is against finding that the appellant's current neck 
disorder, manifested primarily by degenerative disc disease, 
is related to service.  While the veteran claims to have been 
involved in a 1975 in-service motor vehicle accident, the 
service medical records do not mention this accident at all, 
and are entirely negative for findings, complaints or 
diagnoses of an in-service cervical disability.  

While the veteran claims that he has a cervical disorder as a 
result of his active military service, as noted the service 
medical records do not support this.  While a private 
chiropractor has opined that there is a high probability that 
in-service motor vehicle injuries essentially led to the 
development of the veteran's current cervical problems, there 
is no evidence that the chiropractor had an opportunity to 
review all of the evidence in the claim file, to include the 
veteran's service medical records.  It bears repeating that 
the service treatment record reveal no complaints or findings 
pertaining to a cervical disorder, to include evidence of an 
in-service motor vehicle accident during which a cervical 
injury was sustained.  Thus, the provided opinion does not 
constitute competent medical evidence.  Grover.

Therefore, the preponderance of the competent evidence is 
against finding a relationship between any cervical disorder 
and any in-service incident.  Further while cervical 
arthritis has been diagnosed this diagnosis was first made in 
1998, many years following the veteran's 1983 service 
separation.  Thus, presumptive service connection may not be 
granted pursuant to 38 C.F.R. §§ 3.307, 3.309.

To summarize, there is no competent medical evidence relating 
any current cervical disorder to his service.  The 
preponderance of the evidence is against the claim of 
entitlement to service connection for a cervical disorder.

Lumbar Disorder

Following review of the complete evidentiary record, the 
Board finds that service connection for a lumbar disorder is 
not warranted.

The threshold question in any claim seeking service 
connection for a disability is whether the disability is 
shown.  Here, while the veteran was treated during his 
military service for low back complaints, and while a muscle 
strain was diagnosed during that time, a low back disorder 
was not shown at the time of the veteran's service discharge.  
Further, review of the medical evidence on file, dating since 
his 1983 discharge, in the form of both VA and private 
medical records, fails to show the presence of a low back 
disorder.

In light of the absence of any competent evidence of a lumbar 
disorder, service connection is not warranted.  In the 
absence of competent evidence of a present disability, there 
cannot be a valid claim of service connection.  Brammer.  The 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.
 
Metal in the Left Knee

Regarding the veteran's claim of entitlement to service 
connection for a left knee disorder, manifested by metal in 
the knee, after a review of the evidence, the Board concludes 
that the preponderance of the evidence is against finding 
that the appellant's current left knee disorder, manifested 
primarily by degenerative changes, is related to service.  
While the veteran claims to have incurred this injury during 
his military service, the service medical records make no 
mention of such an injury, and, in addition, are entirely 
negative for findings, complaints or diagnoses of a left knee 
disorder.  

While post service medical records show the presence of a 
metallic foreign body located in the veteran's left knee, and 
while the veteran sustained a post service (2005) work-
related left knee injury, the medical record is silent for 
competent evidence supplying a nexus between any claimed in-
service injury and any current left knee disability.  
Hickson.  

Therefore, the preponderance of the competent evidence is 
against finding a relationship between the veteran's claimed 
left knee disorder (manifested by metal in the knee) and any 
in-service incident.  While left knee degenerative changes 
have been diagnosed this diagnosis was first made in 2005, 
many years following the veteran's 1983 service separation.  
Thus, presumptive service connection may not be granted 
pursuant to 38 C.F.R. §§ 3.307, 3.309.

To summarize, there is no competent medical evidence relating 
any current left knee disorder to his service.  The 
preponderance of the evidence is against the claim of 
entitlement to service connection for metal in the left knee.  

Right Ankle Injury Residuals

In April 1998, the RO denied entitlement to service 
connection for right ankle injury residuals.  The veteran was 
notified of his appellate rights but he did not perfect an 
appeal.  As such, the 1998 RO action is final.  38 U.S.C.A. 
§ 7105.  The claim may not be reopened unless new and 
material evidence is received.  Id.; 38 U.S.C.A. § 5108.

In 1998, the RO denied service connection for right knee 
injury residuals because the medical record failed to show 
that the veteran had been treated for his claimed disorder 
during his military service.  As such, for new evidence to be 
material in this matter, it would have to tend to show that 
the veteran did in fact incur a right ankle injury during his 
military service, and that a current right ankle disorder was 
related to service.  Such evidence has not been submitted.  

The Board initially points out that the veteran was treated 
in service for a sprain of his left ankle, not his right.  No 
right ankle disorder was diagnosed in-service.  

The evidence received since the April 1998 RO decision fails 
to include any mention of the veteran's right ankle.  The 
Board notes, as discussed above, that a February 1998 VA 
orthopedic examination report shows that the veteran provided 
a history of multiple in service right ankle sprains.  A 
diagnosis of right ankle pain after multiple sprains was 
provided.  No other right ankle pathology was present at the 
time of the examination.  The Board observes, however, that 
it is not clear whether the VA examiner who conducted the 
examination had an opportunity to review the claims files, to 
include his service medical records, the latter of which make 
no mention of any treatment afforded the veteran for his 
right ankle.  Accordingly, no new evidence has been 
presented.  Thus, the evidence submitted subsequent to 1998 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim, and it clearly does 
not raise a reasonable possibility of substantiating the 
claim.  

Regarding the veteran's own assertions and testimony that his 
claimed low back disorder is somehow related to his military 
service, such statements are not competent evidence because 
he is not competent to offer a medical nexus requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In sum, evidence received since the April 1998 RO decision is 
not new, and, as such, not material.  The claim therefore may 
not be reopened.

Unspecified Right Foot Disorder (History of Plantar Warts)

Service connection for an unspecified right foot disorder 
(history of plantar warts) was previously denied in April 
1998 on the basis that, while acknowledging that the veteran 
was treated during military service for right foot plantar 
warts, he did not currently have right foot plantar warts.  
That decision was not perfected for appeal, and it is final.  
38 U.S.C.A. § 7105.  The claim may not be reopened unless new 
and material evidence is received.  38 U.S.C.A. § 5108.

For evidence to be new and material in this matter, it would 
have to show that the veteran, in fact, currently had a right 
foot disorder, manifested by plantar warts.  No evidence 
received since the April 1998 RO decision does so.  In fact, 
the evidence of record associated with the claims folders 
since the veteran's 1983 service separation includes no 
medical evidence whatsoever which contains a diagnosis of a 
right foot disorder, to include plantar warts.  Regarding 
these contentions, the appellant is a layperson, and his 
opinion in this matter is not competent evidence, as opinions 
regarding medical nexus require medical expertise.  Espiritu.  

The Board finds that no additional evidence received since 
the April 1998 rating decision relates to an unestablished 
fact necessary to substantiate the claim, i.e., whether the 
veteran in fact is disabled due to a right foot disorder, to 
include plantar warts that is related to service.  The 
additional evidence does not raise a reasonable possibility 
of substantiating the claim, it is not new and material, and 
the claim is not reopened.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert.


ORDER

Entitlement to service connection for bilateral hearing loss, 
a cervical disorder, a lumbar disorder, and retained metal in 
the left knee is denied.  

New and material evidence has not been submitted to reopen 
claims of entitlement to service connection for right ankle 
injury residuals, and an unspecified right foot disorder 
(history of plantar warts).

____________________________________________
DEREK R, BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


